  Case: 1:18-cr-00109-DRC Doc #: 172 Filed: 01/22/21 Page: 1 of 2 PAGEID #: 886




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

UNITED STATES OF AMERICA,

                Plaintiff,
                                            Case No. 1:18-cr-109-1
           v.                               JUDGE DOUGLAS R. COLE

ANDREY SHUKLIN,

                Defendant.
                                      ORDER

       Pursuant to § 15002(b)(2) of the Coronavirus Aid, Relief, and Economic

Security Act (the “CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020), and this

Court’s General Order Nos. 20-05, 20-07, 20-18, 20-23, 20-26, 20-27, 20-31, 20-35, 20-

36, and 20-38, the undersigned, as the District Judge to whom this case is assigned,

finds in this felony case that the change of plea pursuant to Federal Rule of Criminal

Procedure 11 cannot be further delayed without serious harm to the interests of

justice.

       Specifically, this Court finds that serious harm may occur to the interests of

justice in that further delay to Defendant Andrey Shuklin’s change of plea hearing

would interfere with both his and society’s interest in prompt resolution of criminal

matters. See United States v. Westmoreland, 712 F.3d 1066, 1076 (7th Cir. 2013)

(“Both the accused and society as a whole have an interest in prompt resolution of

criminal proceedings.”) (citing Barker v. Wingo, 407 U.S. 514, 519–20 (1972)). Such

delay would also interfere with Shuklin’s ability to begin satisfying any penalty or

sanction associated with the charged crime to which he intends to plead guilty, a
  Case: 1:18-cr-00109-DRC Doc #: 172 Filed: 01/22/21 Page: 2 of 2 PAGEID #: 887




delay which “may have a detrimental effect on rehabilitation.” See Barker, 407 U.S.

at 520. (observing that “delay between arrest and punishment may have a

detrimental effect on rehabilitation”). As Shuklin intends to plead guilty to the charge

against him, he has an interest in moving his case forward, as once he has pled and

is sentenced, Shuklin may qualify for certain benefits under the First Step Act, Pub.

L. No. 115-391, 132 Stat. 5194 (2018), benefits which would begin to accrue only when

he begins serving his sentence. See, e.g., 18 U.S.C. § 3621(e) (substance abuse

treatment available to qualifying convicted prisoners); see also United States v.

Cranford, No. 3:07-CR-134, 2008 WL 4449908, at *1 (E.D. Tenn. Sept. 29, 2008)

(finding that the interests of justice were served by ensuring that the defendant was

not deprived of the opportunity to complete his rehabilitation program). For those

reasons, the Court finds that further delay to Shuklin’s change of plea hearing may

cause serious harm to the interests of justice.

      This Court further finds that Shuklin, after consultation with his counsel, has

consented to the use of video conferencing to conduct the change of plea.

      Accordingly, this Court ORDERS that the change of plea hearing may be

conducted by use of video conferencing technology.

      SO ORDERED.


January 22, 2021
DATE                                           DOUGLAS R. COLE
                                               UNITED STATES DISTRICT JUDGE




                                           2
